Citation Nr: 1454787	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  11-09 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for type II diabetes mellitus with secondary hypertension and stroke, to include as secondary to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The Veteran had active military service from August 1967 to December 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


FINDINGS OF FACT

1. The Veteran served aboard a Navy vessel in the official waters of the Republic of Vietnam during the Vietnam Era; he did not serve within the inland waterways nor step foot on land during this period.

2. Diabetes mellitus was not manifested in active service or within one year of service discharge, and the Veteran's currently diagnosed diabetes mellitus with secondary hypertension and stroke is not otherwise etiologically related to such service.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) and (e) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA provided the Veteran a number of notice letters throughout the course of the appeal that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his underlying claims, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

The Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All available post-service treatment records identified by the Veteran have also been obtained.  To the extent private treatment records have not been obtained, the Board observes that VA twice attempted to obtain these records, but was informed that the consent form provided by the Veteran was insufficient.  The Veteran was notified that it was ultimately his responsibility to ensure VA received these private treatment records.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The Board acknowledges the Veteran's representative asserts a remand is necessary to obtain additional service records, specifically deck logs from the Veteran's ship for the period April 1968 to June 1969.  However, as discussed below, the Veteran neither alleges, nor does the record otherwise reflect, that his ship patrolled the inland waterways of the Republic of Vietnam or that he stepped onshore during his time aboard the vessel.  Rather, he asserts that his ship served along the coast, anchored in the harbors, docked along a pier, and serviced other ships that served within the inland waterways.  Given the Veteran's assertions, even if accepted as credible, in light of the analysis below, the Board finds there is no prejudice in not obtaining the deck logs in question.

Finally, a VA examination was not provided in conjunction with the veteran's service connection claim, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) (2014).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, the Veteran asserts service connection on a presumptive basis only.  Further, there is no indication in the record that his diabetes mellitus is otherwise related to his period of active service.  The elements of McLendon have not been satisfied; therefore, VA is not required to provide the Veteran with a VA examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Certain chronic disabilities, including diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  Finally, service connection for chronic disabilities listed under 38 C.F.R. § 3.309(a) may be warranted based on continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)..

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

The Veteran asserts service connection for type II diabetes is warranted as directly due to active service.  Specifically, he asserts he was exposed to herbicides, namely Agent Orange, while serving as Quartermaster aboard the USS Procyon.  He contends that, as his ship served along the coast of the Republic of Vietnam, anchored in the harbors off the coast, docked along the coast, and serviced ships that had served in the inland waterways.  He has stated that his ship's "sister ships" have been noted to have brown water service and, therefore, he should be considered to have such service as well. 

If a Veteran was exposed to an herbicide agent during active service, a number of diseases, including type II diabetes mellitus, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service.  38 C.F.R. § 3.309(e) (2014).

A veteran who, during active military, naval or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2014).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  In other words, the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Initially, the Board observes the Veteran does not contend that he stepped foot on land within the Republic of Vietnam.  Nor does he assert that his ship served within the inland waterways (i.e., rivers).  The Board acknowledges the appellant's contention that for all intents and purposes, the he was close enough to land to be exposed to herbicides.  However, as discussed above, applicable regulations limit the presumption of herbicide exposure to those veterans who stepped foot on the landmass of the Republic of Vietnam or served within the inland waterways.  See Haas, supra.  As there is no such evidence in the instant case, even assuming arguendo that the Veteran's description of his ship's movements are accurate, the presumption of herbicide exposure does not apply.  See 38 C.F.R. § 3.307(6)(iii) (2014).

Furthermore, there is no evidence of actual exposure to herbicides in the instant case.  As such, the Board finds the Veteran was not exposed to herbicides in service on either a presumptive or actual basis.  Therefore, the Veteran's claim for service connection for type II diabetes mellitus as secondary to herbicide exposure must fail.  The Board will next consider whether the evidence demonstrates that the Veteran's current disability was incurred during service or is otherwise related to service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  To this extent, the Board finds that a preponderance of the evidence is against the Veteran's claim, and the claim of service connection for type II diabetes mellitus must be denied.

While the evidence reveals that the Veteran currently suffers from type II diabetes mellitus, the competent, probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident or disorder incurred therein.  With regards to direct service connection, service treatment records are absent complaints, findings or diagnoses of type II diabetes during service.  In addition, during the November 1970 clinical examination for separation from service, the Veteran's endocrine system was evaluated as normal.  Thus, there is no medical evidence that shows the Veteran suffered from type II diabetes mellitus during service.

When a disorder is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  In this case, the Veteran has a current diagnosis of type II diabetes mellitus.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.

The Veteran has not produced a competent medical opinion establishing an etiological link between his current type II diabetes mellitus and an event or occurrence in service.  The Board acknowledges that the Veteran himself has claimed that he suffers from type II diabetes mellitus as a direct result of his active service.  While he is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

The Board has considered whether service connection may be warranted based on continuity of symptomatology or presumptively as a chronic disease.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, there is no evidence nor assertion of a continuity of symptomatology related to diabetes mellitus, nor is there evidence the disability manifested to a compensable degree within one year of service discharge.

In sum, there is no competent medical evidence included in the record to support the Veteran's assertion that his currently diagnosed type II diabetes mellitus is etiologically related to his active service.  The normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service, is also probative evidence against the claim for direct service connection.  In addition, the facts of this case do not warrant presumptive service connection for the Veteran's diabetes mellitus, because this condition did not manifest to a degree of 10 percent within one year of his discharge from active service.  Further, the presumption of herbicide exposure does not apply, as there is no evidence the Veteran served within the Republic of Vietnam as defined by applicable regulations.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for type II diabetes mellitus with secondary hypertension and stroke on both a presumptive and direct basis, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014). 




ORDER

Service connection for type II diabetes mellitus with secondary hypertension and stroke is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


